Exhibit 10.10

 

 

Picture 1 [ex-10d10g001.jpg]

 

September 14, 2018

 

Amy Liao

GENEWIZ

115 Corporate Boulevard

South Plainfield, NJ 07080

 

Dear Amy:

 

It has been a pleasure working with you over the past few weeks in preparing for
the combination of our two outstanding companies.  The insights and feedback you
have provided on your leadership team have been extremely helpful and it is
clear why you hold them in such esteem.  The significant contribution they will
be making going forward will be essential for continuing to grow GENEWIZ. 

Likewise, I know I speak for the Brooks leadership team in welcoming a business
executive of your experience and caliber to the team.  You and your colleagues
have built a thriving and sustainable company and we are excited to have you
bring your collective energy and commitment to Brooks.  We are confident you
will find Brooks to be a business environment that will allow you to continue on
your path of success while broadening your personal career experience.

On behalf of Brooks, Steve Schwartz and our Directors, I am pleased to provide
you the terms of our offer as President, GENEWIZ for Brooks Automation
contingent on the successful completion of the pending transaction between our
companies.  In this role you will have responsibility for managing and growing
GENEWIZ as its executive leader.  You will be a Section 16 officer of the
corporation and report to Steve Schwartz, CEO and President of Brooks Automation
Inc.

A summary of the terms are as follows:

1.You will receive an adjustment to your current annual base salary to an annual
rate of $440,000 effective on the closing date of the transaction. You will be
eligible for future performance-based salary reviews on the same basis as other
senior executives at Brooks, generally once per year.

2.Your service date will include your tenure with GENEWIZ and will remain June
1, 1999.

3.You will receive your GENEWIZ 2018 incentive bonus per the provisions of the
Purchase Agreement Plan.

4.You will be eligible to participate in the Brooks annual Performance Based
Variable Compensation Plan (PBVC) effective when the transaction closes with an
annual target of 75% of base salary paid through the end of the plan year on
September 30, 2019.  Payment of variable compensation is subject to your meeting
aggressive but achievable corporate, business unit and individual goals and
objectives defined and agreed upon for fiscal year 2019 and subsequent years.  A
letter outlining your specific financial goals for fiscal 2019 will be provided
for you and other GENEWIZ participants following the close of the transaction.








5.Beginning with the fiscal 2019 plan, you will be eligible to participate in
the Company’s Long Term Incentive Plan (LTIP) on a similar basis as other
executives. This award may feature both time-based and performance-based vesting
criteria measured over a three-year period and will have a grant date value
between $750,000 - $800,000.  Grants are normally approved at the November Board
meeting.  You will be eligible for subsequent awards in future years on a
similar basis.

6.You will be eligible for our Company sponsored benefit plans offered to all
eligible Brooks employees.  Brooks currently pays a majority of the cost of
medical, dental and vision insurance and 100% of the cost of life and disability
insurance.  The Company also offers a 401(k) savings and retirement plan with a
4.5% company match, an Employee Stock Purchase Plan with a 15% discount, a
non-qualified Deferred Compensation Plan and a Flexible Leave time off
policy.  Flexible leave provides for paid time off as needed and approved by
your manager.  You will move to the Brooks holiday schedule which includes 12
paid holidays, effective January 1, 2019.

7.To the extent that you have not executed an Employee Non-Solicitation and
Proprietary Information Agreement or similar document with GENEWIZ, you agree to
execute the Brooks agreement which all new employees are required to sign.

Amy, we are truly excited with your becoming part of our Brooks team and working
with you to realize the full value of our Company.  Please feel free to contact
me with any questions, either via email at william.montone@brooks.com mailto:or
phone at 978-262-4646.

 

Sincerely yours,

 

/s/ William T. Montone

 

William T. Montone

Human Resources

 

cc:

Steve Schwartz, President and Chief Executive Officer

 

Acceptance:

 

 

 

 

 

/s/ Amy Liao

9/25/18

 

Name

Date

 

 

 

 

 

 



